     Case 3:16-cv-00405-MMA-LL Document 70 Filed 09/08/20 PageID.903 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN E. RILEY,                                    Case No.: 16cv405-MMA-LL
12                                      Plaintiff,
                                                         ORDER GRANTING EX PARTE
13   v.                                                  APPLICATION TO TAKE THE
                                                         DEPOSITION OF STEVEN E. RILEY
14   S KERNAN, et al.,
                                                         (C60512), AN INCARCERATED
15                                   Defendants.         PERSON
16
                                                         [ECF No. 69]
17
18         On September 2, 2020, Defendants filed an ex parte application asking the Court for
19   permission to take the deposition of Plaintiff Steven E. Riley, a person confined in state
20   prison, and to take the deposition by remote means, including the court reporter, if they
21   choose. ECF No. 69. Plaintiff has not filed an opposition. See Docket. Federal Rule of Civil
22   Procedure 30(a)(2)(B) requires that a party seeking to take a deposition must “obtain leave
23   of court . . . if the deponent is confined in prison.” For good cause shown, Defendants’ ex
24   parte application is GRANTED. Upon reasonable notice to Plaintiff, Defendants may
25   depose Plaintiff in accordance with the Federal Rules of Civil Procedure and the prison’s
26   rules and regulations, including the presence of correctional officers during the deposition,
27   and may take the deposition by remote means if they choose. The court reporter may also
28   be remote provided that pursuant to Federal Rule of Civil Procedure 28, “a deposition will

                                                     1
                                                                                   16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 70 Filed 09/08/20 PageID.904 Page 2 of 2



1    be deemed to have been conducted ‘before’ an officer so long as that officer attends the
2    deposition via the same remote means (e.g., telephone conference call or video conference)
3    used to connect all other remote participants, and so long as all participants (including the
4    officer) can clearly hear and be heard by all other participants.” See Grano v. Sodexo
5    Mgmt., Inc., No. 18cv1818-GPC(BLM), 2020 WL 1975057, at *4 (S.D. Cal. Apr. 24,
6    2020) (quoting Sinceno v. Riverside Church in City of New York, No. 18-cv-2156 (LJL),
7    2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020)).
8          IT IS SO ORDERED.
9    Dated: September 8, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   16cv405-MMA-LL
